DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 June 2022 has been entered.
 
Status of Application
The petition to revive an unintentionally abandoned application has been granted (See Petition Decision mailed 28 July 2022).  
The request to update the inventorship made under 37 C.F.R. 1.48 has been accepted (See Notice of Acceptance mailed 27 June 2022).
The response filed 22 June 2022 is acknowledged and has been considered in its entirety.  Claims 46-48 are canceled, thus, claims 1-45 and 49-76 remain pending. Claims 1-38 and 49-76 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter, there being no allowable generic or linking claim.  Thus, claims 39-45 are subject to examination on the merits.
Applicant’s request the Finality of the previous Office action be withdrawn is acknowledged.  It is noted by filing the RCE under 37 C.F.R. 1.114 as indicated above, this automatically provides for continued examination.  The instant Office action is Non-Final.   
Maintained Rejection
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 39-45 are rejected under 35 U.S.C. 103 as being unpatentable over Godtfredsen et al. (Carlsberg. Res. Comm., 1984 – cited in PTO-892 on 10/01/2019) in view of Diderichsen et al. (J. Bacteriology, 1990 – cited in PTO-892 on 10/01/2019) and Novozymes Beer Brewing Handbook (2013 – cited in PTO-892 on 10/01/2019), as evidenced by The Encyclopedia of Brewing (2013 – cited in PTO-892 on 10/01/2019).
Godtfredsen et al. teach acetolactate decarboxylase (ALDC) from L. casei has proven useful for accelerated removal of diacetyl precursor acetolactic acid in the beer making process.  Adding L. casei during the maturation process was successful (See Abstract, Table 1).  Godtfredsen et al. also teach, however, that from a practical and economic standpoint it is desirable to add the ALDC to the main beer fermentation process (See p. 71, 1st col., 2nd paragraph). To this end, they teach the addition of ALDC isolated from Bacillus lichenformis in the fermentation wort has proven the feasibility for ALDC use in removal of acetolactate (and hence diacetyl) during main beer fermentation (See p. 69).  It is noted it is essential that whatever ALDC is utilized, it should be soluble, have a good activity, and stability at low pH (See p. 70, 1st col, 2nd paragraph).  They found that L. casei ALDC fit this criteria and thus tested the L. casei said ALDC (1000 U/mg) during beer fermentation and found that the enzyme gets inactivated during fermentation except when zinc ions are added to the fermentation (See p. 70, 1st col., 3rd paragraph and p. 71, 2nd col. and Figure 2), which would make sense give said ALDC is a metalloenzyme which is dependent upon zinc for its activity (See p. 72, 1st col.).  They thus examined varying concentrations of zinc added to the fermentation wort and its properties on ALDC activity.  They found rather large quantities of zinc were necessary because both the yeast zinc transport system and ALDC needed said zinc and thus both compete for it (See p. 73, 1st col.), wherein concentrations of zinc used were 0.5 to 25 ppm, which overlaps the claimed concentration range.  Said ALDC was added to the fermentation at a concentration of 6-11 kU/L upto 19 kU/L (Table 3).  While the conclusion is that it is feasible to utilize ALDC and zinc for acetolactate acid reduction in beer fermentation, it is taught said L. casei ALDC may not be the best ALDC to carry out this function but that this may be realized with ALDC from other ALDC producing strains (See last paragraph).  
Godtfredsen et al., however, do not teach wherein the ALDC any of the Bacillus brevis sequences of SEQ ID NO: 2, 3, 5, 7 and 8 (or functional fragments thereof).
Diderichsen et al. teach (See Introduction): 
The main fermentation of beer is followed by a maturation period of several weeks, during which α-acetolactate is converted to diacetyl by a slow, nonenzymatic oxidative decarboxylation. Subsequently, diacetyl is converted to
acetoin catalyzed by diacetyl reductase of the yeast cells still present at this stage (Fig. 1; 11). If α-acetolactate is not properly removed during the maturation, diacetyl later appears. The quality of beer may as a consequence be reduced,
since diacetyl at a level of above 0.1 mg/liter has a negative effect on aroma and taste. By adding α-acetolactate decarboxylase (ALDC) to the fermenting wort, α-acetolactate can be removed as it is formed, thereby avoiding the formation
of diacetyl and eliminating the need for maturation (Fig. 1; 12).
We have in our laboratories discovered that a Bacillus brevis strain produces an ALDC which is well suited for use in the wort.

Diderichsen et al. specifically teach ALDC from B. brevis has 100% sequence identity with instant SEQ ID NO: 2 (See SCORE, .rup file, Result #1). 
The Novozymes Beer Brewing Handbook 2013 states that for diacetyl control and removal, which is a highly offensive smelling and tasting by-product in beer fermentation, to utilize 1-2 g per hectoliter of Maturex LTM added to the wort (also noting that this concentration may need to be optimized - See Chapter 8, specifically p. 108).   The Encyclopedia of Brewing 2013 evidences that Maturex LTM from Novozymes is ALDC from Bacillus brevis (See bottom p. 5 to p. 6).  
Therefore it would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to utilize B. brevis ALDC, such as that having 100% sequence identity to instant SEQ ID NO: 2 and/or that of Novozymes Maturex LTM as taught by Diderichsen et al. and Novozymes Beer Brewing Handbook, respectively, in the methods of removing diacetyl during beer fermentation by adding said ALDC to the methods of Godtfredsen et al. which includes both ALDC and varying zinc concentrations because Godtfredsen et al. note that the L. casei ALDC is not the best ALDC to utilize in the method adding to it to beer wort/fermentation (recognizing this in 1984) but that others may be better.  It would further be obvious to utilize B. brevis ALDC because Diderichsen et al. state they have indeed discovered that  Bacillus brevis ALDC is well suited for use in the wort during beer making to remove diacetyl.  In addition, this practice is a standard practice in “modern” beer brewing, so much so that Novozymes have marketed B. brevis ALDC as Maturex LTM and specifically suggest using it in the method of removing diacetyl in beer fermentation/wort, thus confirming both Godtfredsen et al. and even Diderichsen et al. (e.g. that there would be a better ALDC to use in beer fermentation and that the ALDC from B. brevis is capable of performing this task).  This would be motivation in and of itself to utilize said B. brevis ALDC such as instant SEQ ID NO: 2.   This would give rise to a reasonable expectation of success in utilizing said B. brevis aldB, e.g. instant SEQ ID NO: 2, Maturex LTM, in conjunction with zinc as taught is necessary by Godtfredsen et al., in removing diacetyl during beer fermentation because B. brevis ALDC has been well characterized in this process (see all of Chapter 8 of Novozymes Beer Brewing Handbook 2013).  
In addition, it would be obvious to optimize both the ALDC concentrations and zinc concentrations because Godtfredsen et al. teach that said zinc is not only required for ALDC activity but that also the yeast itself utilized zinc as it requires it for growth and its own zinc transport system, thus there is competition for said zinc between the yeast and the added ALDC enzyme and it is obvious optimization would be necessary (See p. 72, 1st col.). 
As such, the references when combined render the instant claims as prima facie obvious.
Applicants Response:
Applicants traverse the rejection of record and state there are substantial reasons as why the claims overcome the art of record, namely none of the cited references teach adding zinc to the media.  

Examiner’s Rebuttal: The Examiner has considered this argument but does not find it convincing because at claim 40 merely recites it present in the media; claims 41 state it is added during fermentation or maturation process.  But Godtfredsen et al. teach adding zinc to the fermentation process, wherein when this is done, it will be incorporated and present in the media.  The give explicit details why it is necessary to have zinc present or added during fermentation, e.g. ALDC is zinc dependent metalloenzyme and also that the yeast in their zinc transport system thus both compete for it.  Thus, rather large quantities of zinc are necessary in the fermentation of wort to make beer (See p. 73, 1st col.).  
	Thus contrary to Applicant’s assertions that none of the references teach adding zinc, this limitation is taught by the primary reference and the rejection of record is thus maintained.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE M NOAKES whose telephone number is (571)272-2924.  The examiner can normally be reached on M-F (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        12 August 2022